        Case 1:18-cv-08828-KPF Document 36 Filed 01/30/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JASON B. NICHOLAS, KRISTINE
RAKOWSKY, LIANE NIKITOVICH,

                          Plaintiffs,
                                                    18 Civ. 8828 (KPF)
                   -v.-
                                                          ORDER
DONALD J. TRUMP, WILLIAM B.
LONG,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 28, 2018, the Court stayed this case pending the

restoration of funding to the Department of Justice. (Dkt. #33). As funding

has been restored, the stay is lifted. The Court sets the following deadlines for

the Defendants to respond to Plaintiffs’ motion to amend the complaint and

add defendants (Dkt. 28-29), the Defendants shall respond either by filing their

memorandum of law in opposition to Plaintiffs’ motion or informing the Court

that they do not object to the motion on or before March 1, 2019.      In the

event that Defendants oppose the motion, the Defendants shall file their reply

to the opposition on or before March 15, 2019.

      SO ORDERED.

Dated: January 30, 2019
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
